DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to a computer program per se. A computer program per se is abstract instructions. Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed. As such, these claims are not directed to one of the statutory categories of invention (See MPEP 2106.01), but are directed to nonstatutory functional descriptive material.
It is noted that computer programs embodied on a non-transitory computer readable medium  or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayner (US 10,207,719).
Regarding claims 1, 16, and 17, Hayner discloses an information processing device comprising a combining unit configured to stepwisely combine output signals relating to a plurality of inertial sensors (212-214, 302-304), wherein the combining unit clusters a plurality of the output signals into a plurality of clusters and stepwisely combines the output signals in each of the clusters, and at least one of the clusters includes a plurality of the output signals (Col.4, lines 28-50, Col.6, line 57-Col.7, line 32).
Regarding claim 2, Hayner discloses wherein the inertial sensor includes a gyro sensor (Col. 2, lines 7-22).
Regarding claim 3, Hayner discloses wherein the combining unit further clusters the output signals combined in each of the clusters, and further combines the output signals in each of the clusters formed (Col.4, lines 28-50, Col.6, line 57-Col.7, line 32, Col.10, lines 4-25).
Regarding claim 4, Hayner discloses the combining unit determines, for each of the clusters, a number of the output signals included in each of the clusters in a same step level (Col.4, lines 28-50, Col.6, line 57-Col.7, line 32).
Regarding claim 5, Hayner discloses the combining unit dynamically determines a number of step levels relating to combining of the output signals and number of the output signals included in each of the clusters (Col.4, lines 28-50, Col.6, line 57-Col.7, line 32, Col.10, lines 4-25).
Regarding claim 6, Hayner discloses the combining unit performs the clustering on a basis of a machine learning technique (Col.3, lines 1-7, Col.7, lines 61-64, Col.8, lines 9-12).
Regarding claim 7, Hayner discloses a processing control unit (230) configured to control, on a basis of usage of the output signals, combining of the output signals by the combining unit (Fig.2, Col.4, lines 28-50, Col.6, line 57-Col.7, line 32, Col.10, lines 4-25).
Regarding claim 8, Hayner discloses the processing control unit controls the combining of the output signals by the combining unit in accordance with characteristics of an application (software and/or firmware) that uses the output signal (Fig.2, Col.4, lines 28-50, Col.3, lines 1-7, Col.6, line 57-Col.7, line 32, Col.10, lines 4-25).
Regarding claim 9, Hayner discloses the processing control unit controls the combining of the output signals by the combining unit on a basis of an environmental state or a user state estimated on a basis of sensor information (e.g. Col.2, lines 1-22).
Regarding claim 10, Hayner discloses the sensor information includes at least any one of acceleration information (e.g. Col.2, lines 1-22).
Regarding claim 11, Hayner discloses the processing control unit controls the combining of the output signals by the combining unit on a basis of allowable accuracy relating to the output signals (Col.2, lines 33-48).
Regarding claim 12, Hayner discloses when the output signal satisfies the allowable accuracy in stepwise combining processing of the output signals by the combining unit, the processing control unit passes the output signal to an application compatible with the allowable accuracy Col.2, lines 33-48).

Regarding claim 14, Hayner discloses the combining unit combines the output signals relating to at least three or more of the inertial sensors (Col.2, lines 1-13).
Regarding claim 15, Hayner discloses the information processing device comprising a plurality of the inertial sensors (Col.2, lines 1-13).
Allowable Subject Matter
Claim  13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, none of the prior art of record teaches or suggests wherein, in a case where the output signal satisfies the allowable accuracy, the processing control unit terminates the combining processing of the output signals performed by the combining unit. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862